McKiestby, J.:
Is grain which was harvested from lands constituting a - homestead (lands which before the declaration of homestead were community property) exempt from execution for debts of the husband ?
All the products of the homestead are not in terms made to constitute a portion of the homestead. It is urged that homestead laws are framed upon considerations of public policy, *406beneficial in their nature, and ought to be liberally expounded. We agree that such laws should be construed in such manner as shall further the object intended to be attained, and as will include within the exemption all things coming within the spirit of the law, except where such .construction is contrary to the evident meaning of the statute, or (where the statute is silent) of other statutes bearing upon the subject. But reading our homestead law in connection with Section 690 of the . Code of Civil Procedure, it seems clear that the Legislature intended that the whole crop of grain raised upon a homestead farm, without reference to its quantity, should not be exempt from execution. The third subdivision of the section of the Code of Civil Procedure referred to reads: “ The farniing utensils or implements of husbandry of the judgment debtor; also, two oxen, or two horses, or two mules, and their harness; one cart or wagon, and food for such oxen, horses, or mules for one month; also, all seed, grain, or vegetables actually provided, reserved, or on hand for the purpose of planting or sowing at any time within the ensuing six months, not exceeding in value the sum of two hundred dollars, and seventy-five bee-hives, and one horse and vehicle belonging to any person who is maimed or crippled, and the same is necessary in his business.”
It would be giving a strained interpretation of the language of the foregoing to say it was intended, .in addition to all the crop grown upon the homestead, that the debtor should be secured seed-grain to the value of two hundred dollars. It is obvious it is meant that only grain to that amount shall be exempt. It does not appear that the statutes of Georgia, under which Marshall v. Cook, 46 Ga. 302, was decided, were like ours.
Judgment reversed.
Boss and McKee, JJ., concurred.